COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 LUIS GONZALEZ,                                                 No. 08-14-00203-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                          County Court at Law No. 1
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                             State.                             (TC# 20120C10382)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the State’s third motion for extension of time to file the brief until
                                            '
July 7, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE STATE’S
                                             '
BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before July 7, 2015.

       IT IS SO ORDERED this 8th day of June, 2015.

                                             PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.